                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GUILLERMO A. BRAN,
                                  11                                                    Case No. 18-02157 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     CREAMER TODD, et al.,
                                  15                      Defendants.
                                  16

                                  17

                                  18            The Court has dismissed the amended complaint for failure to state a claim upon
                                  19   which relief may be granted. Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22           March 25, 2019
                                       Dated: _____________________                     ________________________
                                  23                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\02157Bran_judgment
                                  26

                                  27

                                  28
